
	

113 S1327 IS: Healthy Competition for Small Business Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1327
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Begich (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To make enrollment in health benefits plans under the
		  Federal Employee Health Benefits Program available to employees of qualified
		  employers when fewer than 2 qualified health plans are offered through the
		  Small Business Health Options Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Competition for Small
			 Business Act.
		2.SHOP
			 exchangesSection 1311(d) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)) is amended
			 by adding at the end the following:
			
				(8)Rules relating
				to SHOP exchanges
					(A)In
				generalIn the case of a SHOP Exchange in a State through which
				fewer than 2 qualified health plans at each level of coverage described in
				section 1302(d)(1) are available and no multi-State Qualified health plan is
				available, qualified employers in the State may make available to employees
				enrollment in a health benefits plan under the Federal Employees Health
				Benefits Program, in accordance with subparagraph (B). Enrollment in such a
				health benefits plan shall be offered in the same manner that enrollment in
				other qualified health plans offered through the SHOP Exchange is
				offered.
					(B)FEHBP
				process
						(i)In
				generalNotwithstanding the provisions of title 5, United States
				Code, any Executive order, or any administrative regulation, and subject to
				this paragraph, a qualified employer in a State described in subparagraph (A)
				shall be entitled to purchase coverage, rights, and benefits for the employees
				of the qualified employer under chapter 89 of such title if necessary employee
				deductions and agency contributions in payment for the coverage, rights, and
				benefits for the period of employment with the qualified employer are currently
				deposited in the Employees Health Benefits Fund established under section 8909
				of such title.
						(ii)Separate risk
				poolIndividuals covered under a health benefits plan under the
				Federal Employees Health Benefits Program under clause (i) shall be in a risk
				pool that is separate from the risk pool for individuals otherwise covered
				under a health benefits plan under the Federal Employees Health Benefits
				Program.
						(C)Termination of
				option
						(i)In
				generalThe Federal Employees Health Benefits Program enrollment
				option made available through a SHOP Exchange, as described in subparagraph
				(A), shall be terminated if—
							(I)2 or more
				qualified health plans at each level of coverage become available through the
				SHOP Exchange; or
							(II)1 or more
				multi-State qualified health plans become available through the SHOP
				Exchange.
							(ii)Expiration of
				coverageIf the Federal Employees Health Benefits Program
				enrollment option is terminated, as described in clause (i), an employee of a
				qualified employer that is enrolled in a health benefits plan under the Federal
				Employees Health Benefits Program shall retain coverage under such health
				benefits plan until the end of the contract year.
						(D)QualificationFor
				purposes of subparagraphs (A) and (C)(i)(I), a SHOP Exchange shall be deemed to
				have 2 or more qualified health plans at each level of coverage only if such
				qualified health plans at each level of coverage described in section
				1302(d)(1) are offered by more than 1
				issuer.
					.
		
